Citation Nr: 1809434	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-15 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder and alcohol dependence (PTSD) prior to April 24, 2014, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1970 to January 1972, to include service in the Republic of Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Two April 2014 rating decisions increased the rating for the Veteran's PTSD to 50 percent prior to April 24, 2014, and 70 percent thereafter.  .


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's PTSD has been productive of occupational and social impairment in most areas, due to difficulty concentrating; irritability, with outbursts of anger and violence; exaggerated startle response and hypervigilance; short and long term memory loss; chronic sleep disturbance; difficulty with relationships; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; and difficulty in adapting to stressful circumstances.

2.  Throughout the pendency of the appeal, the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Throughout the pendency of the appeal, the criteria for a 70 percent for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  Throughout the pendency of the appeal, the criteria for the award of TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

The Veteran seeks an initial rating in excess of 50 percent for PTSD prior to April 24, 2014, and in excess of 70 percent thereafter.  The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be rated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2017).

Under Diagnostic Code 9411, the criteria for a 30 percent rating include occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, and mild memory loss.

A 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted if evidence shows total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

The Board finds that throughout the appeal, the Veteran's PTSD has been characterized by difficulty concentrating; irritability, with outbursts of anger and violence; exaggerated startle response and hypervigilance; short and long term memory loss; chronic sleep disturbance; difficulty with relationships; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; and difficulty in adapting to stressful circumstances.  See Private psychological evaluation (June 2010); VA examinations (March 2011; July 2014).  Despite the July 2014 VA examiner's opinion that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity, the Board finds that the Veteran's symptoms, chiefly his irritability, with outbursts of anger and violence, memory loss, chronic sleep disturbance, and difficulty with relationships has been productive of occupational and social impairment in most areas.  Indeed, the March 2011 VA examiner opined that the Veteran's low tolerance for any perceived obstacles or frustrations coupled with his exaggerated startle response, anger, and abusiveness would not be tolerated in a work setting.  The Veteran's stepdaughter reported outbursts of violence toward family members.  See, e.g., Statement, step daughter (July 15, 2010).  The July 2014 VA examiner noted that the Veteran's memory impairment results in retention of only highly learned material, while forgetting to complete tasks, which is consistent with statements from the Veteran and his family members.  See, e.g., Statement, step daughter (July 15, 2010).  Additionally, the Veteran reports that he is only able to sleep 4 to 5 hours per night, in 2 hour intervals due to nightmares, which adds to his irritability and necessitated naps throughout the day.  See, e.g., VA examination (March 2011).  Finally, the Veteran and his family explain that these symptoms make it very difficult for him to maintain relationships.  After resolving any doubt in the Veteran's favor, the Board finds that his PTSD has resulted in occupational and social impairment with deficiencies in most areas throughout the pendency of the appeal.  Accordingly, an initial 70 percent rating for PTSD is warranted.

Despite the aforementioned signs and symptoms, the Board finds that the Veteran's symptoms are not so severe or frequent so as to result in total social and occupational impairment.  In this regard, while the Veteran has had difficulty in establishing and maintaining relationships, he has been cooperative with examiners, and remained close with his wife of over 40 years, his children, and a few friends.  See Private psychological evaluation (June 2010); Statement, stepdaughter (July 15, 2010); VA examination (July 2014); VA treatment record (November 20, 2017).  Thus, the lay and medical evidence affirmatively opposes the notion of total social impairment.  Accordingly, the Board finds that the preponderance of the evidence is against total social occupational impairment; there is no doubt to be resolved; and a rating in excess of 70 percent is not warranted.
 
TDIU

The Veteran seeks entitlement to a TDIU.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

Here, the Veteran's claim for a TDIU stems from his June 3, 2010, service connection claim for PTSD.  In light of the Board's grant of an initial 70 percent rating for PTSD, the Veteran's service-connected disabilities satisfy the scheduler criteria set forth in 38 C.F.R. § 4.16(a) since June 3, 2010, the date of his service connection claim for PTSD.

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

The Board finds that the preponderance of the evidence supports a finding that the functional impairment associated with the Veteran's service-connected PTSD, hearing loss, and peripheral neuropathy of the lower extremities have been of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a Veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Veteran has reported that he last worked as a heavy equipment operator in 2008.  The evidence shows that his educational background includes a high school education, and that his post-service employment has mostly been working in manual labor.  The Board affords significant probative value to the opinion of the private psychologist (June 2010) that the severe impairment of the Veteran's PTSD has precluded vocational rehabilitation, let alone any form of gainful employment, throughout the pendency of the appeal.  This opinion is are in step with the fact that the Veteran's PTSD has been productive of symptoms such as difficulty concentrating; irritability, with outbursts of anger and violence; exaggerated startle response and hypervigilance; short and long term memory loss; chronic sleep disturbance; difficulty with relationships; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; and difficulty in adapting to stressful circumstances.  Additionally, the Veteran's peripheral neuropathy further limit his ability to carry out employment consistent with his occupational history (manual labor) as "[h]e could not engage in physical work due to the pain and the possibility of the legs giving out."  VA examination (July 2014).  The Veteran's service-connected hearing loss further impairs his ability to learn new trades and work with others.  Accordingly, the Board finds that a TDIU, effective June 3, 2010, the date of the claim on appeal, is warranted.


ORDER

Subject to the law and regulations governing payment of monetary benefits, effective June 3, 2010, a 70 percent rating for the Veteran's PTSD is granted.

Subject to the law and regulations governing payment of monetary benefits, from June 3, 2010, a TDIU is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


